IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PATRICIA J. COOK, AS                 NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                             FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                DISPOSITION THEREOF IF FILED
ESTATE OF ALFRED B.
COOK, III, AND MARJORIE              CASE NO. 1D15-574
ANN DRUMM,

      Appellant,

v.

FERNANDINA SEAFOOD
COMPANY, A FLORIDA
CORPORATION,

      Appellee.

_____________________________/

Opinion filed January 6, 2016.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Michael S. Mullin, Amelia Island, and Cristine M. Russell and Timothy Hedrick,
Jacksonville, of Rogers Towers, P.A., for Appellant.

Harlan L. Paul of Paul, Elkind & Branz, P.A., Deland, for Appellee.



PER CURIAM.

      AFFIRMED.

SWANSON, MAKAR, and BILBREY, JJ., CONCUR.